Citation Nr: 0709167	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-20 820	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a right knee injury.

2.	Entitlement to service connection for right knee 
osteoarthritis, claimed as secondary to a service-connected 
left knee disability.

3.	Entitlement to service connection for arthritis of the 
lumbosacral spine,  including as secondary to a service-
connected left knee disability.

4.	Entitlement to a rating higher than 10 percent for the left 
knee disability.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
December 1971 and from December 1974 to December 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey, which denied claims for service connection for 
arthritis of the lumbosacral spine and right knee 
osteoarthritis -- each on a direct basis and as secondary to 
a service-connected left knee disability.  Also denied was a 
claim for a rating higher than 10 percent for the service-
connected left knee disability (synovitis with degenerative 
joint disease).

In a prior January 1999 decision, the RO had denied service 
connection for arthritis of the lumbosacral spine based on a 
direct causal relationship to service.  The veteran did not 
initiate an appeal of that denial within one-year of 
notification of it later that month, and consequently it 
became a final and binding decision.  See 38 C.F.R. §§ 3.104, 
20.200.  Notwithstanding that, however, the above-referenced 
April 2002 decision - to the extent it considered the claim 
on a direct basis, readjudicated it de novo in accordance 
with § 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), providing for reconsideration of claims denied under 
the "well-grounded" standard that became final between 
July 14, 1999 and November 9, 2000.  So the present claim 
pertains to service connection on a direct basis, as well as 
the more recent alternative theory of entitlement to 
secondary service connection. 

The record further indicates there is an even earlier 
February 1979 RO decision that denied service connection for 
residuals of a right knee injury.  And since the veteran did 
not appeal that decision within one-year from notice of the 
denial that same month, it also became final and binding on 
him.  Moreover, that decision would not be subject to 
readjudication de novo under the above provisions for 
decisions which became final within a relatively limited 
timeframe prior to enactment of the VCAA.  So new and 
material evidence must first be presented to reopen this 
claim on a direct basis, before it can be readjudicated on 
the merits.  See 38 C.F.R. § 3.156(a).  That said, however, 
the remaining issue of service connection on a secondary 
basis may initially be considered de novo since it was not 
the subject of a prior decision.  The Board has characterized 
these issues accordingly.  

Because further development of the evidence is required 
before deciding this appeal, the Board is remanding the 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

A VA orthopedic examination is needed to assist in deciding 
the claims for service connection for right knee 
osteoarthritis purportedly secondary to the left knee 
disorder, and for arthritis of the lumbosacral spine on both 
a direct and secondary basis, as well as for an increased 
rating for the underlying left knee condition itself.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Concerning the remaining issue of the petition to reopen the 
claim for service connection for residuals of a right knee 
injury (directly incurred in service), not all of the 
provisions of the VCAA's duty to notify and assist are 
applicable -- including to provide a medical examination 
unless and until there is new and material evidence to reopen 
this claim (see 38 C.F.R. § 3.159(c)(4)(C)(iii)).  But more 
detailed VCAA notice is required, as explained below, and to 
the extent helpful to determining the outcome of this claim, 
the results of any relevant examination conducted for the 
other claims at issue should also be considered.

It equally deserves mentioning there is some indication the 
RO previously scheduled an examination in August 2006 at the 
East Orange VA Medical Center (VAMC), for which the veteran 
apparently failed to report, and which may have pertained to 
one or more of the claims on appeal since scheduled with an 
orthopedist.  Nevertheless, there is no confirmation in the 
file that he was appropriately informed of that examination's 
date and time, including in the correspondence the VAMC would 
routinely have provided him in advance on this subject.  So 
the provisions of 38 C.F.R. § 3.655 (for failure to report to 
a VA examination) do not apply, and another examination 
should be scheduled.

Regarding the claims for service connection for arthritis of 
the lumbosacral spine and right knee joint (as indicated, on 
a secondary basis only), there is competent evidence already 
on file confirming the veteran has these claimed conditions.  
This medical evidence includes a November 1998 VA examination 
report, indicating a diagnosis of chronic low back pain with 
degenerative joint disease (DJD, i.e., arthritis) and January 
2002 examination report, which also indicated the veteran had 
osteoarthritis in his spine and knees.  There are also 
private doctor's records with consistent findings on both 
conditions, including the May 2002 physician's report as to 
the right knee, in particular, of internal derangement, DJD, 
with meniscal tear.  Hence, the determinative issue is 
whether these conditions are etiologically related to the 
veteran's military service -- including by way of his already 
service-connected left knee disability.  On this question of 
secondary service connection, consideration must be given as 
to causation or aggravation having occurred due to the 
service-connected disability.    See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's claimed direct basis of entitlement for 
arthritis of the lumbosacral spine is that this condition was 
incurred following a back injury during his service. Having 
reviewed his service medical records (SMRs), they are 
unremarkable for documentation of the exact injury claimed.  
There is of record a September 1971 report indicating he was 
evaluated for lower back pain; there were no objective 
findings, though, of a chronic back disorder.  However, the 
veteran has mentioned as a possible precipitating factor for 
a back disability an incident in service in which a machine 
gun exploded while firing it, thereby causing him to fall 
over.  In view of his account of this event, and symptoms 
from during service, further inquiry is warranted into the 
cause of his claimed disability.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence 
provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).

The remaining basis of entitlement to secondary service 
connection, applicable to both disabilities at issue, also 
requires further medical evaluation as to whether either 
condition is attributable to the service-connected left knee 
synovitis with degenerative joint disease.  Thus far, there 
is an August 2003 opinion of record, from Dr. K., a private 
physician, indicating the veteran had significant arthritis 
and internal derangement of both knees, with arthritis and 
herniated discs in the         low back.  The statement 
further indicates the arthritis in his knees may have been 
affecting his back, and vice-versa.  This physician's opinion 
raises a reasonable possibility that the left knee disorder 
has caused or at least worsened the arthritis in the 
veteran's spine -- and also not without the potential that 
one or both of these conditions likewise adversely impacted 
the status of his right knee.  The opinion is not 
determinative on the matter of etiology; nor is it grounded 
in a review of the veteran's treatment history.  A more 
definitive opinion is thus required.  

A VA examination is needed to clarify the most likely 
etiology of the claimed conditions, according to a direct 
and/or secondary basis of entitlement, as appropriate.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

In addition, pertaining to the veteran's claim for a rating 
higher than 10 percent for his left knee disability, the most 
recent examination of record addressing the manifestations of 
this disability took place in January 2002, so more than five 
years ago.  Hence, the veteran should undergo another 
examination to obtain more contemporaneous medical findings.  
See Young v. Gober, 17 Vet. App. 460 (2000); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).    

Moreover, while the veteran's claim is on remand, this will 
provide the opportunity to afford comprehensive notification 
as to the applicability of the VCAA to his petition to reopen 
the claim for service connection for residuals of a right 
knee injury (i.e., claimed as having been incurred during 
military service).



The VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding 
VA's duties to notify and assist with the evidentiary 
development of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
addressed the provisions of the VCAA in situations, as here,      
where the veteran has filed a petition to reopen a previously 
denied claim for service connection.  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability;                 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The veteran thus far has received comprehensive notice with 
regard to several of the essential provisions of the VCAA's 
duty to notify and assist, through the issuance of numerous 
notice letters.  This notice has included explanation as to 
the general type of additional evidence necessary to 
substantiate the claim, and the shared obligation between VA 
and the veteran himself to obtain further evidence.            
See Quartuccio v. Principi, 16 Vet. App. at 186-87.  Also set 
forth was notice of  the disability rating and effective date 
elements of his claim, in accordance with the holding in 
Dingess/Hartman.  That notwithstanding, however, the Court 
has recently set forth significant precedent caselaw with 
regard to the content of VCAA notice that must be presented 
in connection with a petition to reopen, and of which the 
veteran has not yet been provided. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence     as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case --         
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" of a valid claim for service connection of 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service, as defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)).  Additionally, it is required 
that the claimant receive information as to the definition of 
"new" evidence with reference to his claim.  

The Court further held in the Kent decision that failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In this instance, when evaluating the basis upon which the RO 
issued the original February 1979 decision denying the 
veteran's claim for service connection for residuals of a 
right knee injury, it was then determined that the record 
failed to establish the occurrence of a precipitating injury 
(during service) that would have potentially caused the 
claimed post-service disability.  Thus, the essential basis 
for the denial was the absence of any injury incurred in or 
aggravated by service -- i.e., evidence of medical nexus.  
The veteran did not appeal this decision, and in turn, 
it became final on the merits.    

Based upon with the holding in Kent, the veteran must receive 
additional VCAA notice informing him that "material" 
evidence to substantiate his claim is that which tends to 
prove the medical nexus element, and that "new" evidence 
consists of additional evidence not previously of record on 
this essential element.                     As mentioned, the 
absence of an explanation of what constitutes "material" 
evidence, in particular, is presumed to have a prejudicial 
effect upon the adjudication process.  Thus, on remand, the 
additional VCAA notice letter provided to the veteran must 
include a case-specific definition of "new and material" 
evidence as it pertains to his petition to reopen.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the veteran's petition to reopen the 
claim for service connection for 
residuals of a right knee injury, 
send him another VCAA letter providing 
a detailed and case-specific definition 
of the requirement of "new and material 
evidence" as it pertains to this claim, 
as required by the Court's holding in 
Kent v. Nicholson,                   20 
Vet. App. 1 (2006).

2.	Schedule the veteran for a VA medical 
examination with an orthopedist 
concerning the claimed right knee and 
lumbosacral spine disorders, and to 
assess the severity of the left knee 
disorder.  Concerning the etiology of 
those disorders for which service 
connection is claimed, provided only 
that new and material evidence is 
received to reopen the claim for 
service connection for residuals of a 
right knee injury, the RO (AMC) should 
request that the VA examiner comment on 
whether that condition is directly 
related to service (in addition to 
related to the service-connected left 
knee disorder).  By comparison, 
arthritis of the lumbosacral spine (as 
indicated below), is to be evaluated on 
both a direct and secondary basis of 
entitlement.


In conducting the requested 
examination, the designated VA 
physician should initially confirm the 
veteran currently has arthritis of the 
lumbosacral spine.  If so, the examiner 
should then indicate whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) this condition is 
etiologically related to a claimed back 
injury during a misfiring of a military 
weapon -- and taking into consideration 
any relevant documentation of treatment 
from during service.  Please comment 
further as to whether it is at least as 
likely as not that arthritis of the 
lumbosacral spine is proximately due to 
or the result of the veteran's service-
connected left knee disability          
(i.e., whether the left knee disability 
either caused or chronically 
exacerbated the lumbosacral spine 
condition diagnosed).  

It is also requested that the examiner 
confirm the veteran currently has right 
knee osteoarthritis.  If so, then 
comment as to whether this specific 
condition is at least as likely as not 
proximately due to or the result of his 
left knee disability (as indicated, on 
the basis of both causation and chronic 
aggravation of the claimed disability).  

Please further note that an opinion as 
to whether the veteran's right knee 
disability was directly incurred in 
service is only absolutely necessary if 
the RO (AMC) has determined that new 
and material evidence has been received 
to reopen this claim on a direct basis        
(i.e., due to military service).  See 
38 C.F.R. § 3.159(c)(4)(iii).

If the above-requested opinions cannot 
be rendered without resorting to pure 
speculation, please explain why this is 
not possible or feasible.

Additionally, with regard to the 
veteran's          service-connected 
synovitis of the left knee,             
with degenerative joint disease, 
all necessary testing should be done, 
including specifically range of motion 
studies (measured in degrees, with 
normal range of motion specified), and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.  The examiner 
must also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the knee is used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should also clarify 
whether the veteran has any instability 
in his left knee and, if he does, 
the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.  If an opinion cannot be 
rendered in response to these 
questions, please explain why this is 
not possible or feasible.



To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both     a complete copy of 
this remand and the report of the prior 
August 2003 opinion from Dr. K.,                 
a private treating physician.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	The veteran must be provided proper 
notice of the requested VA examination, 
to include the date, time, location and 
purpose of this scheduled examination.  
Also provide information as to the 
consequences for his failure to report, 
in accordance with 38 C.F.R. 
§ 3.655(b).  A copy of the letter(s) 
notifying him of the scheduling of the 
requested VA examination should be 
associated with the claims file.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
this case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




